                     Case: 2:21-mj-00011-EPD Doc #: 3 Filed: 01/22/21 Page: 1 of 4 PAGEID #: 1

AO 93 (Rev. 11/13) Search and Seizure Warrant                                                                                 r\\ Fjj

                                                                                                                       CLERK OF OCURf
                                            United States District Court
                                                                             for the
                                                                                                                    immz? PH
                                                                Southern District of Ohio                             U.S. DiSTKIC i COURT
                                                                                                                     SOUTHERN DiS I. OHIO
                    In the Matter of the Search of                                                                   tAST. OIV. COLIJMBUS
                (Briefly describe the property to be searched
                 or identify the person by name and address)                            Case No.
  U.S. Postal Service Priority Mall parcel 9505 5156 2988 1004                                                                          1 1
      5933 99 addressed to "Jennifer Wilson, 2143 River Run
                       Trace, Columbus, Ohio 43235


                                                   SEARCH AND SEIZURE WARRANT

To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the          Southern            District of                 Ohio
(identify the person or describe the property to be searched and give its location)'.
      See Attachment A




          1find that the affidavit(s), or any recorded testimony, establish probable cause to search and seizethe person or property
described above, and that such search will reveal (identify the person ordescribe the property to be seized)'.
      See Attachment B




          YOU ARE COMMANDED to execute this warrant on or before                                                               (not to exceed 14 days)
      ST in the daytime 6:00 a.m. to 10:00 p.m.                 • at any time in the day or night because good cause has been established.
        Unless delayed notice is authorized below, you must give a copy of the warrantand a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place wherethe
property was taken.
         The officer executing this warrant, or an officer presentduringthe execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to Elizabeth Preston Deavers, Chief U.S. Magistrate Judge .
                                                                                                      (UnitedStates Magistrate Judge)

      • Pursuant to 18 U.S.C. § 3103a(b), 1 find that immediate notification may have an adverse result, listed in 18 U.S.C.
§2705 (except for delay oftrial), and authorize the officer executing this warrant to delay noticg#^^                                   10, or whose
property, will be searched or seized (check the appropriate box)
          for           days (not to exceed 30) • until, the facts justifying, the latej:.specific da®^^^

Date and time issued:                              IT-,

City and state:               Columbus, Ohio                                             Elizabeth Preston
                    Case: 2:21-mj-00011-EPD Doc #: 3 Filed: 01/22/21 Page: 2 of 4 PAGEID #: 2

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2}




                                                                              Copy of warrant and inventory left with;
                                                                                   K Gkrrel CeffonVh
Inventory made in the preaenee of:                       TO CtlecW                  "iiWhier
Inventory of the property taken and name of any person(s) seized:
~2                                              btxab                                   (f\QT\^^0<sP\Ck-
  Td\cA u)6^Vt\ ,a^^ro^lfY^(Ae\^ ^13. (o c^sms




                                                            Certification



          I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.




                                                                                     V jtOMCDTs
                                                                                      Executing officer's signature

                                                                               TCQChf
                                                                                         Printed name and title
    Case: 2:21-mj-00011-EPD Doc #: 3 Filed: 01/22/21 Page: 3 of 4 PAGEID #: 3




                                            Attachment A

U.S. Postal Service Priority Mail parcel 9505 5156 2988 1004 5933 99 addressed to "Jennifer Wilson,
2143 River Run Trace, Columbus, Ohio 43235"
Case: 2:21-mj-00011-EPD Doc #: 3 Filed: 01/22/21 Page: 4 of 4 PAGEID #: 4




                                         Attachment B

1.) Any controlled substances which constitute evidence of violations of Title 21, United States
    Code, Sections 841(a)(1), 843(b), and 846.
2.) United States currency and/or drug proceeds
